Rosenberry, J.
We shall not review in detail the evidence as to the misrepresentations. The price at which the land in question was sold was itself so grossly excessive as to indicate misconduct on the part of the defendants. The findings of the court are sustained by the evidence and no useful purpose will be served by a detailed review thereof.
As already indicated, this was an action for rescission. In an action for rescission where the judgment grants the *116relief prayed for, the parties should be placed as nearly as possible in statu quo. This does not mean that the parties are to be restored to the situation which existed previous to their entering into the contract. It means that their rights in respect to the property which forms the subject matter of the suit are to be placed in statu quo. The plaintiff in this case has had the benefit of moving from Minnesota to Wisconsin. The contract did not require him to move from Minnésota to Wisconsin. There is nothing to indicate that he has returned or intends to return to Minnesota. If the plaintiff’s theory is correct, the plaintiff would be entitled to recover not only the expense of moving to Wisconsin but the expense of returning to Minnesota, where he resided at the time the contract was entered into. The theory upon which a court of equity acts is that the parties are to be restored, and each of them is therefore to return to the other such benefits as have accrued to them under the contract. The defendants received nothing from the plaintiff excepting the $100 paid upon the purchase price and the taxes. To1 require them to restore more than they received would be to permit the plaintiff to recover damages for breach of the contract; The plaintiff does not affirm the contract but disaffirms it and seeks rescission. He may not do both. Knudson v. George, 157 Wis. 520, 147 N. W. 1003.
The moving expenses were improperly allowed, and the judgment will be modified by striking that item from the amount of the recovery, and as so modified the judgment is affirmed.
By the Court. — It is so ordered, the appellants to recover their costs in this court.